        Case 4:19-cv-00305-JAJ-SBJ Document 1 Filed 09/25/19 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF IOWA


  MARY EMBRY on Behalf of Herself and                     Case No. ____________
  on Behalf of All Others Similarly Situated

             Plaintiff(s),
                                                           COLLECTIVE ACTION
  V.                                                      JURY TRIAL DEMANDED

  4745 SECOND AVE. LTD., D/B/A BIG
  EARL’S GOLD MINE, VAUNETTA
  WASHINGTON

             Defendants.



                        ORIGINAL COLLECTIVE ACTION COMPLAINT

                                      I.      SUMMARY

        1.        Defendants Vaunetta Washington and 4745 Second Ave, Ltd., who own and operate
Big Earl’s Des Moines, (hereafter “Defendants”) required and/or permitted Mary Embry and others
similarly situated (hereafter “Plaintiff” or “Plaintiffs”) to work as exotic dancers at their adult
entertainment club but refused to compensate them at the applicable minimum wage. In fact,
Defendants refused to compensate them whatsoever for any hours worked. Plaintiffs’ only
compensation was in the form of tips from club patrons, and even those were partly confiscated by
the club.
        2.        Defendants also violated the FLSA by failing to pay time and a half to their employees
when they worked more than 40 hours a week.
        3.        Defendants took money from Plaintiffs in the form of “house fees” or “rent”.
Plaintiffs were also required to divide tips with Defendants’ managers and employees who do not
customarily receive tips.




                                                    1
        Case 4:19-cv-00305-JAJ-SBJ Document 1 Filed 09/25/19 Page 2 of 11




        4.       Defendants misclassify dancers, including Plaintiffs, as independent contractors so
that they do not have to compensate them at the federally mandated minimum wage rate or the
overtime rate.
        5.       Defendants’ practice of failing to pay employees any wages violates the FLSA’s
minimum wage provision, overtime provision, and Defendants’ practice of charging house fees and
confiscating tips also violates the FLSA because for at least one workweek in the relevant statutory
period, these practices caused Plaintiffs to be paid below the minimum wage.
        6.       Defendants owe Plaintiffs minimum wages, overtime, house fee charges, tips,
liquidated damages, attorney’s fees, and costs.
        7.       Plaintiff prays that the class of similarly situated workers be notified of the pendency
of this action to apprise them of their rights and provide them an opportunity to opt into this litigation.
              II.          SUBJECT MATTER JURISDICTION AND VENUE
        8.       This Court has jurisdiction over the subject matter of this action under 29 U.S.C.
§216(b) and 28 U.S.C. §1331.
        9.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a substantial
part of the events and omissions giving rise to this claim occurred in this district, including many of
the wrongs herein alleged.
                    III.     PARTIES AND PERSONAL JURISDICTION
        10.      Named Plaintiff Mary Embry is an individual who resides in Polk County. Her consent
to this action is attached as Exhibit A.
        11.      Putative opt-in Plaintiffs are those who are similarly situated to Named Plaintiff and
who will file a valid opt in consent to join this action after notice of the collective action.
        12.          Vaunetta Washington is an individual who owns and manages the club. She may be
served at 4745 2ND AVE, Des Moines, IA, 50313.
        13.          4745 Second Ave. Ltd., d/b/a Big Earl’s Goldmine is a domestic for-profit
corporation. Richard Siron is the registered agent for this company, and he may be served at 2600
Westtown Parkway, Suite 230, West Des Moines, Iowa, 50266.




                                                     2
        Case 4:19-cv-00305-JAJ-SBJ Document 1 Filed 09/25/19 Page 3 of 11




         14.       This Court has personal jurisdiction over Defendants because Defendants
purposefully availed themselves of the privileges of conducting activities in Iowa and established
minimum contacts sufficient to confer jurisdiction over said Defendants, and the assumption of
jurisdiction over Defendants will not offend traditional notions of fair play and substantial justice and
is consistent with the constitutional requirements of due process.
         15.       Defendants have and continue to have systematic contacts with Iowa sufficient to
establish general jurisdiction over them. Specifically, Defendants conduct and/or conducted business
in Iowa by operating a successful club in the Southern OK District. Defendants also employ workers
and contract with residents and businesses in Iowa.
         16.       This cause of action arose from or relates to the contacts of Defendants with Iowa
residents, thereby conferring specific jurisdiction over Defendants.
                 IV.     COLLECTIVE AND CLASS ALLEGATIONS
A.       FLSA Class Members
         17.       Named Plaintiff has actual knowledge that FLSA Class Members have also been
denied pay at the federally mandated minimum wage rate and overtime rate. That is, Plaintiff worked
with other dancers who worked at the club.
         18.       As such, Plaintiff has first-hand personal knowledge of the same pay violations at
the Club for other dancers. Furthermore, other exotic dancers at Defendants’ establishment have
shared with Plaintiff similar pay violation experiences including wage and tip confiscations, as those
described in this complaint.
         19.       Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C. §
216(b) on behalf of all persons who were or are employed by Defendants as exotic dancers at any time
during the three years prior to the commencement of this action to present.
         20.       FLSA Class Members perform or have performed the same or similar work as
Plaintiff.
         21.       FLSA Class Members are not exempt from receiving pay at the federally mandated
minimum wage rate or the overtime rate under the FLSA.
         22.       As such, FLSA Class Members are similar to Plaintiff in terms of job duties, pay



                                                   3
        Case 4:19-cv-00305-JAJ-SBJ Document 1 Filed 09/25/19 Page 4 of 11




structure, misclassification as independent contractors and/or the denial of minimum wage and
overtime.
        23.        Defendants’ failure to pay for hours worked at the minimum wage rate and relevant
overtime rate required by the FLSA results from generally applicable policies or practices and does
not depend on the personal circumstances of the FLSA Class Members.
        24.        The experiences of Plaintiff, with respect to her pay, are typical of the experiences
of the FLSA Class Members.
        25.        The specific job titles or precise job responsibilities of each FLSA Class Member
does not prevent collective treatment.
        26.        All FLSA Class Members, irrespective of their particular job requirements, are
entitled to compensation for hours worked at the federally mandated minimum wage rate and the
mandated overtime rate.
        27.        Although the exact amount of damages may vary among FLSA Class Members, the
damages for the FLSA Class Members can be easily calculated by a simple formula. The claims of all
FLSA Class Members arise from a common nucleus of facts. Liability is based on a systematic course
of wrongful conduct by the Defendants that caused harm to all FLSA Class Members.
        28.        As such, Plaintiff brings her FLSA minimum wage claims as a collective action on
behalf of the following class:

                All of Defendants’ current and former exotic dancers who
                worked for Defendants at any time starting three years before
                this lawsuit was filed up to the present.
                                 V.      FLSA COVERAGE
        29.     At all material times, Defendants have been employers within the meaning of 3(d) of
the FLSA. 29 U.S.C. § 203(d).
        30.     The Fair Labor Standards Act (“FLSA”) defines the term “employer” broadly to
include “any person acting directly or indirectly in the interest of an employer in relation to any
employee.” 29 U.S.C. § 203(d).




                                                   4
        Case 4:19-cv-00305-JAJ-SBJ Document 1 Filed 09/25/19 Page 5 of 11




        31.        At all material times, Defendants have been an enterprise in commerce or in the
production of goods for commerce within the meaning of 3(s)(1) of the FLSA because they have had
employees engaged in commerce. 29 U.S.C. § 203(s)(1).
        32.        Furthermore, Defendants have had, and continue to have, an annual gross business
volume with Big Earl’s of $500,000 or higher.
        33.        Individual Defendant Washington is an employer under the FLSA because she 1) has
the power to hire and fire the dancers and other employees, 2) supervises and controls employee work
schedules or conditions of employment, 3) determines the rate and method of payment, and 4) is the
primary individual responsible for maintaining employment records.
        34.        At all material times, Plaintiffs were individual employees who engaged in commerce
or in the production of goods for commerce as required by 29 USC § 206-207.
                                         VI.     FACTS
        35.          Defendants operate an adult entertainment club in Iowa, under the name of “Big
Earl’s Goldmine” (hereafter “Big Earl’s”).
        36.          Plaintiffs were previously employed as exotic dancers at Defendants’ adult
entertainment club during the statutory time period afforded under the FLSA.
        37.          Plaintiffs worked on a regular basis for Defendants’ gentlemen’s establishment.
        38.          Named Plaintiff Mary Embry consistently worked at Big Earl’s from October 2017
until July 2018.
        39.          She worked approximately 6 days a week and worked 8-10 hours per shift.
        40.          Plaintiff Embry never received any wages during her employment with the club.
        41.          As an illustrative example, during at least one workweek in October 2017 (towards
the beginning of her statutory period under the FLSA) and so on until July 2018 when she left the
club, Embry worked at Big Earl’s for at least one hour and was not paid the federal minimum wage.
        42.          This continued for the entirety of her employment. That is, Plaintiff did not earn a
single cent in minimum wage while at Big Earl’s.
        43.          At no time during her employment when she worked over 40 hours in a workweek
was Plaintiff paid overtime wages during the same period.



                                                    5
        Case 4:19-cv-00305-JAJ-SBJ Document 1 Filed 09/25/19 Page 6 of 11




        44.          Similarly, opt-in Plaintiff and putative opt in Plaintiffs did not work a single hour
at the club where they were paid the federally mandated minimum wage of $7.25 an hour or the
relevant overtime rate at 1.5 times their regular rate.
        45.          Plaintiffs were classified by Defendants as independent contractors who “leased”
the premises and therefore actually paid the club to dance at the club.
        46.          On at least one occasion during the statutory period, Plaintiffs left the club with
negative earnings, that is, they made less than what they paid in “rental fees” to dance at the club.
        47.          Plaintiffs were compensated exclusively through tips from Defendants’ customers.
That is, Defendants did not pay them whatsoever for any hours worked at the establishment.
        48.          Defendants also required Plaintiffs to share their tips with other non-service
employees who do not customarily receive tips, including club managers.
        49.          Defendants also took a portion of Plaintiffs’ tips after Plaintiffs performed dancers
for customers. These amounts were not recorded in the club’s gross sales receipts and were not
distributed back to dancers. As alleged, no wages were provided to dancers.
        50.          Defendants illegally classified the dancers as independent contractors. However, at
all times, Plaintiffs were employees of Defendants.
        51.     Defendants hired/fired, issued pay, supervised, directed, disciplined, scheduled and
performed all other duties generally associated with that of an employer with regard to the dancers.
        52.          The following non-exhaustive list further demonstrates the dancers’ status as
employees:
                a.       Defendants required dancers to dance on stage for a minimum number of
                         songs and required them to be fully nude by the third song;
                b.       Defendants had to dance on stage for 3 songs multiple times a night if needed.
                         This was known as a “stage shift”. If a dancer missed a stage shift, they were
                         fined.
                c.       Dancers were required to work a minimum of 3 days a week;
                d.       Dancers were asked to stay in their dressing rooms while customers left the
                         parking lot after a club closed;



                                                     6
       Case 4:19-cv-00305-JAJ-SBJ Document 1 Filed 09/25/19 Page 7 of 11




               e.       Defendants forced Plaintiffs to pay a house fee to dance in the club;
               f.       Defendants made the decision not to pay wages or overtime;
               g.       Defendants provided the Plaintiffs with music, poles, stages, and extensive
                        lighting, and the dancers simply danced;
               h.       Defendants fined the dancers if they were late for a shift;
               i.       Defendants fined the dancers if they left early;
               j.       Defendants mandated that Plaintiffs pay managers a tip from Plaintiffs’ own
                        earnings;
               k.       Defendants auditioned the dancers but did not provide training, the main
                        consideration was attractiveness of the dancer;
               l.       Defendants hired and fired all employees of the club – the dancers, DJ’s,
                        bouncers, managers, and others;
               m.       Defendants employed Plaintiff and Class Members for several months if not
                        years at one time;
               n.       Defendants pressured employees heavily to exclusively work at Big Earl’s;
               o.       Plaintiffs constituted the workforce without which Defendants could not
                        perform their services;
               p.       Plaintiffs’ services were integrated into Defendants’ operations, i.e. customers
                        came to the club to see Plaintiffs dance.
       53.          Plaintiffs are not exempt from the minimum wage or overtime requirements under
the FLSA.
       54.          Defendants’ method of paying Plaintiffs in violation of the FLSA was willful and
not based on a good faith and reasonable belief that its conduct complied with the FLSA.
       55.          Defendants misclassified Plaintiffs with the sole intent to avoid paying them in
accordance to the FLSA. There are multiple federal court opinions finding that this method of
compensation is in violation of the FLSA, and therefore, Defendants’ conduct is willful.
       56.          Defendants failed to keep adequate records of dancers’ work hours and pay in
violation of section 211(c) of the Fair Labor Standards Act. See 29 U.S.C. § 211(c).



                                                   7
        Case 4:19-cv-00305-JAJ-SBJ Document 1 Filed 09/25/19 Page 8 of 11




        57.          Federal law mandates that an employer is required to keep for three years all payroll
records and other records containing, among other things, the following information:

                a. The time of day and day of week on which the employees’ work week begins;

                b. The regular hourly rate of pay for any workweek in which overtime compensation
                   is due under section 7(a) of the FLSA;

                c. An explanation of the basis of pay by indicating the monetary amount paid on a
                   per hour, per day, per week, or another basis;

                d. The amount and nature of each payment which, pursuant to section 7(e) of the
                   FLSA, is excluded from the “regular rate”;

                e. The hours worked each workday and total hours worked each workweek;

                f. The total daily or weekly straight time earnings or wages due for hours worked
                   during the workday or workweek, exclusive of premium overtime compensation;

                g. The total premium for overtime hours. This amount excludes the straight-time
                   earnings for overtime hours recorded under this section;

                h. The total additions to or deductions from wages paid each pay period including
                   employee purchase orders or wage assignments;

                i.   The dates, amounts, and nature of the items which make up the total additions
                     and deductions;

                j.   The total wages paid each pay period; and

                k. The date of payment and the pay period covered by payment.
29 C.F.R. §§ 516.2, 516.5.

        58.          Upon information and belief, Defendants have not complied with federal law and
have failed to maintain such records with respect to the Plaintiff and FLSA Class Members. Because
Defendants’ records are inaccurate and/or inadequate, Plaintiff and FLSA Class Members can meet
their burden under the FLSA by proving that they, in fact, performed work for which they were
improperly compensated, and produce sufficient evidence to show the amount and extent of the work
“as a matter of a just and reasonable inference.” See, Anderson v. Mt. Clemens Pottery Co.¸ 328 U.S. 680,
687 (1946).
                                VII.    CAUSES OF ACTION



                                                     8
        Case 4:19-cv-00305-JAJ-SBJ Document 1 Filed 09/25/19 Page 9 of 11



                                               COUNT I
     Failure to Pay Minimum Wages and Wages Due 29 U.S.C. § 206 (Collective Action)
        59.         Plaintiffs incorporate all allegations contained in the foregoing paragraphs.
        60.         Defendants’ practice of failing to pay Plaintiffs at the required minimum wage rate
violates the FLSA. 29 U.S.C. § 206.
        61.         Defendants unlawfully charged Plaintiffs rent to dance and took tips and wages
from them in violation of the Fair Labor Standard Act’s minimum wage provision.
        62.         Because they paid no wages, Defendants violated the law.
        63.         Additionally, Defendants took tips and wages from Plaintiffs unlawfully. This
violates the FLSA because it caused each Plaintiff to earn less than the minimum wage during at least
one workweek in each Plaintiff’s statute of limitations period.
        64.         Taking tips outside of a valid tip pool, or generally passing on to employees to cost
of doing business is illegal under the FLSA.
        65.         None of the exemptions provided by the FLSA regulating the duty of employers to
pay employees for all hours worked at the required rates are applicable to the Defendants or the
Plaintiffs.
        66.         Defendants’ failure to pay minimum wage to Plaintiff and Class Members, in
violation of the FLSA was willful and not based on a good faith belief that their conduct did not
violate the FLSA.

        67.         As such, the foregoing conduct, as alleged, constitutes a willful violation within the
meaning of the FLSA. 29 U.S.C. § 255(a).

                                                Count II
    Fair Labor Standards Act, 29 U.S.C. § 203 (Unlawful Tip Sharing – Collective Action)
        68.         As set forth above, Defendants’ failure to allow their exotic dancers to retain all
their tips by requiring them to “tip out” employees who do not customarily and regularly receive tips
violates the Fair Labor Standards Act, 29 U.S.C. § 203(m). Plaintiff brings this claim on behalf of
herself and all others similarly situated pursuant to 29 U.S.C. § 216(b).
                                              COUNT III:



                                                    9
       Case 4:19-cv-00305-JAJ-SBJ Document 1 Filed 09/25/19 Page 10 of 11




                  Failure to pay Overtime, 29 U.S.C. § 207 (Collective Action)
       69.        Plaintiff incorporates by reference the allegations contained in the preceding
paragraphs.

       70.        This count arises from Defendants’ violation of the FLSA for its failure to pay
Plaintiff and Class Members overtime based on the FLSA’s time and a half formula.

       71.        For each hour worked in excess of forty (40) each week, Plaintiff and Class
Members were entitled to be paid one and one-half times their regular rates of pay. 29 U.S.C. § 207.

       72.        By failing to pay overtime based on that formula, Defendants have violated and
continue to violate the FLSA.

       73.        No exemption contained in the FLSA, its implementing regulations, or recognized
by any court of the United States permits an employer in Defendants’ position to skirt its obligation
to pay overtime to an employee situated in the position of the Plaintiff and Class Members.

       74.        Defendants’ failure to pay overtime to Plaintiff and Class Members, in violation of
the FLSA was willful and not based on a good faith belief that their conduct did not violate the FLSA.

       75.        As such, the foregoing conduct, as alleged, constitutes a willful violation within the
meaning of the FLSA. 29 U.S.C. § 255(a).

                                VIII. DAMAGES SOUGHT
       76.        Plaintiffs are entitled to recover compensation for the hours they worked for which
they were not paid at the mandated minimum wage rate.
       77.        Plaintiffs are entitled to recover compensation for the hours they worked for which
they were not paid at the mandated overtime rate.
       78.        Plaintiffs are also entitled to all of the misappropriated funds, including “rental
fees”, tips taken from them, tips taken from dance performances, and any additional wages owed.
       79.        Plaintiffs are also entitled to an amount equal to all of their unpaid wages as
liquidated damages. 29 U.S.C. § 216(b).
       80.        Plaintiffs are entitled to recover their attorney’s fees and costs as required by the




                                                  10
       Case 4:19-cv-00305-JAJ-SBJ Document 1 Filed 09/25/19 Page 11 of 11




FLSA. 29 U.S.C. § 216(b).
                                     PRAYER FOR RELIEF
       For these reasons, Plaintiffs respectfully request that judgment be entered in their favor
awarding the following relief:
           A. All unpaid wages at the FLSA mandated minimum wage rate;
           B. All unpaid wages at the FLSA mandated overtime wage rate;
           C. All misappropriated money;
           D. An equal amount of wages as liquidated damages as allowed under the FLSA;
           E. Prejudgment and post-judgment interest on unpaid back wages under the FLSA;
           F. Reasonable attorney’s fees, costs and expenses of this action as provided by the FLSA;
           G. Such other and further relief to which Plaintiffs may be entitled, at law or in equity.


                                               By their attorneys,

                                               _/s/ _Madison Fiedler-Carlson
                                               FIEDLER LAW FIRM, P.L.C
                                               Paige Fiedler AT0002496
                                               paige@employmentlawiowa.com
                                               Madison Fiedler-Carlson AT0013712
                                               madison@employmentlawiowa.com
                                               8831 Windsor Parkway
                                               Johnston, IA 50131
                                               Telephone: (515) 254-1999
                                               Fax: (515) 254-9923
                                               ATTORNEYS FOR PLAINTIFF

                                               Ved Chitale
                                               Texas Bar No. 24099613
                                               (Pro hac vice-application forthcoming)
                                               vchitale@kennedyhodges.com

                                               KENNEDY HODGES, L.L.P.
                                               4409 Montrose Blvd., Suite 200
                                               Houston, TX 77006
                                               Telephone: (713) 523-0001
                                               Facsimile: (713) 523-1116




                                                 11
